DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a data communication method, comprising: receiving one or more pen signals from a stylus; determining the stylus is within a predetermined distance of an operation surface of a computer in response to receiving the one or more pen signals; wherein, when the stylus is within the predetermined distance from the operation surface in a stylus detection period, transferring data between the stylus and the computer; and wherein, when the stylus is determined to not be within the predetermined distance from the operation surface during the stylus detection period, the method includes: dividing the data into a plurality of pieces of fragmented data; storing the plurality of pieces of fragmented data in a memory: (a) determining whether the stylus is within the predetermined distance; (b) when the stylus is determined to be within the predetermined distance, transmitting one or more pieces of the plurality of pieces of fragmented data stored in the memory between the stylus and the computer; (c) wherein when the stylus is moved outside of the predetermined distance, continuing to store remaining pieces of the plurality of pieces of fragmented data in the memory; and repeating steps (a) through (c) until all pieces of the plurality of pieces of fragmented data are transmitted between the stylus and the computer as disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628